SimoNton, J.
The defendant is indicted, under sections 3891 and 5467 of the Revised Statutes, for taking from the mail in his possession a package, and stealing its contents, which had value. He was a postal-car employe between Wilmington, N. C., and Jacksonville, Fla. The evidence on the part of the government was that among the contents of a mail-bag distributed by defendant on the train was a box containing a stud and a dollar bill; that defendant opened the box, and appropriated its contents, throwing the box away; that the box was really a decoy package, addressed to W. H. Tatum, Orange Park, Fla. There is no such person as Tatum. The inspector who caused the decoy package to be put in the mail intended to intercept it before or when it reached Orange Park post-office. At the close of the evidence by the prosecution, the defendant moved the court to instruct the jury to find him not guilty, upon the ground that a decoy package addressed to a person not existing, and not intended to be delivered to the addressee, is not within sections 3891 and 5467, Rev. St. He quotes and relies upon U. S. v. Demicke, 35 Fed. Rep. 407; U. S. v. Matthews, 35 Fed. Rep. 890. The *803samo question was made in U. S. v. Wight, 38 Fed. Rep. 106; U. S. v. Dorsey, 40 Fed. Rep. 752; and U. S. v. Whittier, 5 Dill. 35,—and an opposite conclusion reached. A careful consideration of the sections in question satisfies me that those two sections cover every package which has come into the hands of a postal employe, “intended to be conveyed by mail;” and, if he deals unlawfully with it, he cannot be excused because it cannot he delivered to the person to whom it is addressed. I concur with the cases in Dillon, 38 and 40 Fed. Rep., and dismiss the motion. See, also, U. S. v. Foye, 1 Curt. 364.